Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 05/14/2020. In virtue of this communication, claims 1-17 are currently pending in this Office Action. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claims 2-4 and 15 are objected to because of the following informalities:  semicolon (:) after “further”, “wherein”, and “comprising” in the claims respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

    nonobviousness.

6.	Claims 1-3 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. et al. Pub. No.: US 2017/0367069 A1 in view of Weng et al. Pub. No.: US 2012/0122495 A1.

Claim 1
Agiwal discloses a user device (UE in fig. 21 & 23 and UE 2800 in fig. 28) for transmitting and/or receiving data to/from a base station (gNB in fig. 21 & 23 and 2700 in fig. 27) in a communication system comprising
circuitry which (2810, 2820 & 2830 in fig. 28), in operation, calculates a starting location (par. 0102, the first paging slot sets 420 start at an offset from the start of PO 410, and see paging slot 1 or 422 in fig. 4) of a paging region (410 in fig. 4 or 420 or 430 in fig. 4) comprising resources (par. 0104, xPDCCH 422 in fig. 4 indicates each of resource) in which user devices are paged (par. 0104 and fig. 4 in view of fig. 23-25), the paging region including paging information for paging said user device (par. 0104, UE selects P-RNTI based on UE’s UE ID); and 
the offset indicating the location of the paging information for paging said user device relative to the starting location of the paging region (fig. 4 in view of fig. 23-25; par. 0102, offset between paging slot sets, and offset may be zero).
	Although Agiwal does not explicitly show: “determines an offset with respect to the starting location of the paging region”, the claim limitation is considered obvious by the following rationales. 
Initially, claim does not specifically define what are involved in determining. So, in fig. 4 of Agiwal, UE decodes or reads the offset information as the first paging slot set 420 starts at an offset from the start of PO 410 (par. 0102). Determining an offset could be Agiwal. Accordingly, one of ordinary skill in the art would have considered that offset in par. 0102 of Agiwal renders the addressing the claim limitation obvious. To advance the prosecution,  further evidence is provided herein. In particular, Weng teaches early paging indicator EPI to define time offset in subframes from eNB to UEs (par. 0285), offset EPI in OFDM symbols (par. 0304), and calculating a respective frequency offset from a subcarrier frequency and EPI (see equation in par. 0122).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify paging in next generation wireless communication system of Agiwal by providing early paging indicator as taught in Weng. Such a modification would have included early paging indicator in a paging message to monitor paging for warning system and system information change notification so that the battery energy of a user equipment could be conserved as suggested in par. 0003 of Weng.

Claim 2
Agiwal, in view of Weng, discloses the user device according to claim 1, wherein the circuitry, in operation, further 
receives, from a base station, an indication of the offset with respect to the starting location of the paging region (Agiwal, an offset is signaled by network in RRC signaling or in BCH or in system information in par. 0102; Weng, receive early paging indication in 202 of fig. 18A and 212 of fig. 18B; par. 0286, time offset EPI is configured by eNB and broadcast to UEs); and 
determines the offset to obtain the location of the paging information for paging said user device based on the information received from the base station (Agiwal, par. 0102, offset between paging slot sets is zero, and the offset between paging slot sets and offset between start of PO and first paging slot set can be same; see how UE obtains paging in par. 0104;  Weng, par. 0286, the setting of time offset EPI mainly depends on the UE demodulation time of the EPI; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with Agiwal and Weng, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 3
Agiwal, in view of Weng, discloses the user device according to claim 2, wherein the indicator of the offset is a paging bitmap indicative of locations of paging information within the paging region including the paging information for paging said user device (Agiwal, bitmap in par. 0199-0200, 0214 & 0216; par. 0214 explains that paging indication may include bitmap of length N bits, and par. 0216 describes that if the UE has received paging indication with ith bit of paging indicator bitmap set to one where i equals to UE ID mode length of paging indicator bitmap is N bits; and hence, the combined prior art renders the claim obvious).


Claim 5
Agiwal, in view of Weng, discloses the user device according to claim 2, wherein the calculated starting location indicates a symbol (Agiwal, par. 0072, each paging slot comprises OFDM symbols, and see starting number #0 in fig. 7 and par. 0114; Weng, decoding OFDM symbols for PDCCH and decoding PDCCH for a paging message for UE in fig. 13 in view of fig. 17) and the indication of the offset is a value indicating the absolute symbol offset with respect to the starting (Agiwal, paging block carrying paging can be at fixed offset from SS block in par. 0066, and see the first paging slot starts an offset from the start of PO in par. 0101;  Weng, offset and OFDM symbol in fig. 21 and see par. 0311 for subcarrier offset and tone index k; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 6
Agiwal, in view of Weng, discloses the user device according to claim 2, wherein the calculated starting location indicates a slot and the indication of the offset is a symbol index within the slot of the starting location (Agiwal, the first paging slot starts an offset from the start of PO in par. 0101; Weng, offset and OFDM symbol in fig. 21 and see par. 0311 for subcarrier offset and tone index k; accordingly, the combined prior art would have rendered the claim obvious).



Claim 7
Agiwal, in view of Weng, discloses the user device according to claim 2, wherein the calculated starting location indicates a symbol and the indication of the offset is a combination of a slot offset with respect to the symbol of the starting location and a symbol index within the slot indicated by the slot offset (Agiwal, the first paging slot starts an offset from the start of PO, and offset could be zero in par. 0101, see offset equation in par. 0182; Weng, offset and OFDM symbol in fig. 21 and see par. 0311 for subcarrier offset and tone index k; accordingly, the combined prior art would have expected the claims to perform equally well with the combined prior art; see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 8
Agiwal, in view of Weng, discloses the user device according to claim 2, wherein the indicator of the offset is included in remaining minimum system information, RMSI, or other system information, OSI received from the base station (Agiwal, an offset is signaled by network in RRC signaling or in BCH or in system information in par. 0102; Weng, offset in early paging indicator in fig. 18A-B; and hence, the combined prior art renders the claim obvious).

Claim 9
Agiwal, in view of Weng, discloses the user device according to claim 1, wherein the circuitry, in operation, calculates the starting location of the paging region and determines the offset indicating the location of the paging information by performing respective paging occasion, PO, calculations (Agiwal, offset + duration  of each paging slot sets in par. 0102; see paging slot calculation in equation 4 in par. 0150, offset calculation in equation 10 in par. 0182; Weng, see fig. 17 for calculation of paging occasion, time offset in paging frame in paging cycle; accordingly, the combined prior art renders the claim obvious, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 10
Agiwal, in view of Weng, discloses the user device according to claim 1, wherein the paging region is a common paging region common for each of a plurality of synchronization blocks (Agiwal, paging slot carrying other signals PSS, SSS, ESS and thus they’re in common paging slot set 420 in fig. 4; and thus, the combined prior art reads on the claim).

Claim 11
Agiwal, in view of Weng, discloses The user device according to claim 1, wherein a respective paging region from a plurality of paging regions comprising the paging region including paging information for paging said user device is associated with a respective synchronization block (Agiwal, paging slot sets 420 in fig. 4 carry at a fixed offset from SS block such as PSS, SSS, ESS in par. 0099; and hence, the combined prior art renders the claim obvious).



Claim 12
Agiwal, in view of Weng, discloses the user device according to claim 1, the starting location of the paging region and the location of the paging information for paging said user device being locations of resources in the time domain (Agiwal, paging slots in fig. 4 in time domain; see fig. 22 & 25 for paging regions in time domain; Weng, see fig. 17 time offset for paging frame in paging cycle in time domain; see Table 2 in par. 0239 for paging occasion subframe index; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143 for KSR Exemplary Rationales F-G).

Claim 13
Agiwal, in view of Weng, discloses the user device according to claim 1, wherein the starting location of the paging region indicates a symbol or a slot (Agiwal, paging slot in fig. 4 and paging in symbol in fig. 7; Weng, offset and OFDM symbol in fig. 21 and see par. 0311 for subcarrier offset and tone index k; and thus, the combined prior art read on the claim).

Claim 14
Agiwal, in view of Weng, discloses the user device according to claim 1, wherein the offset indicating the location of the paging information for paging said user device indicates a symbol and/or a slot (Agiwal, offset in par. 0102 and fig. 4; see par. 0104 for obtaining paging with UE ID; offset in fig. 17-18 & 21 of Weng; therefore, the combined prior art renders the claim obvious).
Claim 15
Agiwal discloses a base station (gNB in fig. 21 & 23; 5G node in fig. 26 and eNB in fig. 27) for transmitting and/or receiving data to/from a user device (UE in fig. 21 & 23) in a communication system comprising
circuitry which, in operation, 
determines a paging region in which user devices are paged (see fig. 24, TRP Group 1-3; see equations 12-14 on pg. 18; par. 0104 and fig. 4 in view of fig. 23-25), 
determines an offset indicating the location of the paging information for paging said user device relative to a starting location of the paging region (par. 0102, the first paging slot sets 420 start at an offset from the start of PO 410, and see paging slot 1 or 422 in fig. 4), 
allocates the paging information for paging said user device to a resource on the location indicated by the offset (par. 0104, xPDCCH 422 in fig. 4 indicates each of resource; see fig. 7 for resources), and 
a transmitter (transceiver 2710 in fig. 27) that, in operation, transmits the paging information on the resource indicated by the offset to the user device (par. 0104, UE selects P-RNTI based on UE’s UE ID).
	Although Agiwal does not explicitly show: “determines an offset with respect to the starting location of the paging region”, the claim limitation is considered obvious. Initially, claim does not specifically define what are involved in determining. So, in fig. 4 of Agiwal, UE decodes or reads the offset information as the first paging slot set 420 starts at an offset from the start of PO 410 (par. 0102). Determining an offset could be reasonably interpreted as reading or decoding offset information explained in par. 0102 of Agiwal. Accordingly, one of ordinary skill in the art would have considered that offset in par. 0102 of Agiwal renders the addressing the claim limitation obvious. To advance the prosecution,  further evidence is provided herein. In particular, Weng teaches early paging indicator EPI to define time offset in subframes from eNB to UEs (par. 0285), offset EPI in OFDM symbols (par. 0304), and calculating a respective frequency offset from a subcarrier frequency and EPI (see equation in par. 0122).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify paging in next generation wireless communication system of Agiwal by providing early paging indicator as taught in Weng. Such a modification would have included early paging indicator in a paging message to monitor paging for warning system and system information change notification so that the battery energy of a user equipment could be conserved as suggested in par. 0003 of Weng.

Claim 16
	Claim 16 is a method claim corresponding to device claim 1. All of the limitations in claim 16 are found reciting the same of the respective limitations of claim 1. Accordingly, claim 16 could be considered obvious by the same rationales applied in the rejection of claim 1 set forth above.

Claim 17
Claim 17 is a method claim corresponding to device claim 15. All of the limitations in claim 17 are found reciting the same of the respective limitations of claim 15. Accordingly, claim 17 could be considered obvious by the same rationales applied in the rejection of claim 15 set forth above.

Allowable Subject Matter
7.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643